department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc ita uilc internal_revenue_service national_office field_service_advice memorandum for from subject associate chief_counsel income_tax accounting cc ita request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend h w x date date date year year year year year issue may a surviving_spouse filing a joint_return with a decedent for the decedent’s year of death use accumulated net operating losses nol arising pre-bankruptcy when the individual debtor dies before but in the same calendar_year as his bankruptcy_estate is terminated conclusion if a bankruptcy_estate is terminated after a debtor dies the debtor’s surviving_spouse may not use unused nol carryovers that the bankruptcy_estate succeeded to by virtue of sec_1398 and that the debtor would have succeeded to under sec_1398 if he had lived facts on date in year h and x both filed chapter bankruptcy petitions h owned of the stock of x an s_corporation h who was married to w died on date in year on date which was also in year the joint chapter plan for the debtors was confirmed and the bankruptcy_estate terminated w filed a joint_return with h for year claiming nol carryovers arising from losses passed through from x x had filed form 1120-s showing losses for year sec_1 and while the discharges granted by creditors of the debtors in year and by the bankruptcy court in year reduced the amount of the nol carryovers available to the bankruptcy_estate pursuant to sec_108 there were nols remaining after the reduction prescribed in that provision additionally x reported an additional loss in year that was passed through to h’s bankruptcy_estate law and analysis sec_172 allows a deduction in computing taxable_income of the aggregate of a taxpayer’s nol carryovers and carrybacks to the taxable_year under sec_172 as in effect for the years in question an individual could carry losses back three years and forward years sec_1398 provides rules for treatment of tax_attributes for years in which individuals are in bankruptcy under chapters or of title sec_1398 provides that a bankruptcy_estate is a separate taxable entity from the debtor sec_1398 provides that when an individual commences a bankruptcy case the bankruptcy_estate succeeds and takes into account the individual’s tax_attributes including net_operating_loss carryovers sec_1398 provides that when a bankruptcy_estate terminates the debtor succeeds to and takes into account any_tax attributes of the estate including net_operating_loss carryovers sec_108 provides that gross_income does not include discharge_of_indebtedness income if the discharge occurs in a title_11_case however sec_108 provides that certain tax_attributes including nols of a taxpayer are reduced if the taxpayer is entitled to an exclusion under sec_108 sec_108 provides that the reduction in tax_attributes is made by the bankruptcy_estate in the case of an individual bankruptcy under sec_541 of the bankruptcy code the bankruptcy_estate consists of all assets of the debtor accordingly h’s bankruptcy_estate became the owner of x on date and was the proper party to claim a passthrough of any income or loss of x for the duration of the bankruptcy_estate thus while the discharge reduced the amount of the nol carryovers under sec_108 it appears there were nols remaining after the reduction prescribed in that provision additionally x reported additional losses that were properly passed through to h’s bankruptcy_estate in the absence of any express statutory language only the taxpayer who sustains a loss is entitled to take the deduction 257_f2d_798 3d cir cert_denied 358_us_264 354_f2d_202 10th cir revrul_74_175 1974_1_cb_52 in this case h sustained nols in pre-petition years and h’s bankruptcy_estate sustained nols after the petition revrul_74_175 and the analysis therein make it clear that h’s decedent estate is not entitled to use those deductions moreover sec_172 and sec_1_172-7 make it clear that this entitlement does not change merely because w filed a joint_return for the year in which h died while h’s bankruptcy_estate can use the nols for periods during the pendency of the bankruptcy this is due solely to the statutory language in sec_1398 and not for any other reason in the absence of sec_1398 there is no such entitlement see eg 386_fsupp_424 c d cal aff’d 552_f2d_291 9th cir similarly losses properly accruing to the bankruptcy_estate or losses that pass from the debtor to the estate and then back to the debtor only pass back to the debtor because of operation of sec_1398 and not because the debtor and the estate are the same taxpayer this analysis does not change because h and w filed joint returns the filing of the joint returns does not change the fact that the nol’s were h’s see sec_1_172-7 pursuant to sec_1398 h could only have become entitled to the nols upon termination of the bankruptcy_estate or on date in this case h died on date and his tax_year terminated then while w was allowed to file a joint_return the joint_return encompassed the entire year for w but only the short_year ending on date for h--any income or loss sustained after date should have been reported on the return of h’s decedent estate and not on h and w’s joint_return as noted above the analysis in revrul_74_175 precludes h’s decedent estate from claiming any nol_carryover sec_443 provides that a return for a period of less than months shall be made when the taxpayer is in existence during only part of what would otherwise be his taxable_year sec_1_443-1 provides that although the return of a decedent is a return for the short_period beginning with the first day of his last taxable_year and ending with the date of his death the filing of a return and the payment of tax for a decedent may be made as though the decedent had lived throughout his last taxable_year sec_6013 and sec_1_6013-3 provide that for purposes of sec_443 where husband and wife have different taxable years because of the death of either spouse the joint_return shall be treated as if the taxable years of both spouses ended on the date of the closing of the surviving spouse’s taxable_year if h and w had not made a joint_return for year h would not be entitled to claim the nol on his short-year return for the period ending date because h’s bankruptcy_estate had not yet terminated and sec_1398 would not have applied h’s estate would not be entitled to use it because it was a different taxpayer revrul_74_175 the question therefore is whether w filing a joint_return for year allows her to claim the nol deduction when h was not entitled to it as of his death we think the answer to this is no because while w’s joint_return may encompass the entire calendar_year for her it only includes h’s year through the date of death sec_1_6013-1 provides sec_6013 provides that a joint_return may be made for the survivor and the deceased spouse or for both deceased spouses if the taxable years of such spouses begin on the same day and end on different days only because of the death of either or both thus if a husband and wife make their returns on a calendar_year basis and the wife dies on date a joint_return may be made with respect to the calendar_year of the husband and the taxable_year of the wife beginning on date and ending with her death on date in other words the joint_return made by w on behalf of her and h was a joint_return encompassing all of calendar_year with respect to her but only the short taxable_year ending on date with respect to h while the return should have reflected all of w’s transactions for year it could only cover h’s transactions through date this point is reinforced by sec_1_6012-3 which provides for the decedent’s taxable_year which ends with the date of his death the return shall cover the period during which he was alive in 423_f2d_157 3d cir rev’g no w d pa an individual operating a cash-basis sole_proprietorship died before making a payment for cost_of_goods_sold the payment was made after death and the widow attempted to deduct the amount on the joint_return filed for the year of death the court held that the amount could not be deducted on the joint_return for purposes of determining the decedent’s cost_of_goods_sold rather the payment could only be taken into account by the decedent’s estate the court noted that in the district_court the appellee contended that it was permissible to file a joint_return treating income and expenses as if the decedent had lived through date the district_court however properly concluded a short_year is still required even though that short_year may be included within the joint_return the authority for this is found in sec_6013 the requirement of the taxable_year of each the court holds embraces the concept found in sec_443 and a short return for the decedent is the only permissible return here had the bankruptcy terminated before h’s death w could have used the nols that h would have succeeded to under sec_1398 when she filed a joint_return for year however h died before the estate was terminated and his tax_year ended on date because h was not entitled to the nol_carryover before he died w cannot use it on the joint_return case development hazards and other considerations please call if you have any further questions heather c maloy by clifford m harbourt senior technician reviewer cc ita b01
